Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Bostrom (attorney) on 08/08/2022.

The application has been amended as follows: 

(Currently Amended) A method of wireless communication, comprising:
receiving, by a user equipment (UE) from a base station (BS), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
receiving, by the UE from the BS, first scheduling information for transmitting a first HARQ-ACK and first uplink control information (UCI) during a time period, the first UCI including channel state information (CSI) or a scheduling request (SR), wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; 
determining, by the UE, that the first UCI and [[a]] the first HARQ-ACK codebook have a common priority, the first HARQ-ACK being based on the first HARQ-ACK codebook; and
transmitting, by the UE to the BS, the first HARQ-ACK and the first UCI within a first sub-slot during the time period based on:
the first scheduling information; and
the first UCI and the first HARQ-ACK codebook having the common priority.

(Canceled)

(Canceled) 

(Canceled) 

(Previously Presented) The method of claim 1, wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to one of a high priority or a low priority. 

(Previously Presented) The method of claim 1, further comprising:
receiving, by the UE from the BS, first DL data and second DL data; and
receiving, by the UE from the BS, an indication that feedback for the first and second DL data belongs to the first HARQ-ACK codebook, 
wherein transmitting the first HARQ-ACK includes transmitting a first HARQ-ACK bit corresponding to the first DL data and transmitting a second HARQ-ACK bit corresponding to the second DL data.

(Currently Amended) The method of claim 1, wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to a first priority;
the method further comprises:
receiving, by the UE from the BS, a third configuration for a second HARQ-ACK codebook, the third configuration indicating that a second duration associated with the second HARQ-ACK codebook is slot-based and that the second HARQ-ACK codebook corresponds to a second priority different from the first priority; 
receiving, by the UE from the BS, a first indication that the first UCI corresponds to the first priority and a second indication that second UCI corresponds to the second priority, the second UCI including second CSI or a second SR;
receiving, by the UE from the BS, second scheduling information for transmitting a second HARQ-ACK and the second UCI during a second time period; and
transmitting, by the UE to the BS, the second HARQ-ACK and the second UCI during the second time period based on the second scheduling information, the second HARQ-ACK being based on the second HARQ-ACK codebook

(Canceled) 

(Currently Amended) A user equipment, comprising:
a transceiver configured to:
receive, by a user equipment (UE) from a base station (BS), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
receive, from the BS, first scheduling information for transmitting a first HARQ-ACK and first uplink control information (UCI) during a time period, wherein the first UCI includes channel state information (CSI) or a scheduling request (SR), wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; and
transmit, to the BS, the first HARQ-ACK and the first UCI within a first sub-slot 
the first scheduling information; and
the first UCI and the first HARQ-ACK codebook having [[the]] a common priority; and
a processor configured to:
determine that the first UCI and the first HARQ-ACK codebook have the common priority, wherein the first HARQ-ACK is based on the first HARQ-ACK codebook.

(Canceled) 

(Canceled) 

(Previously Presented) The UE of claim 9, 
 wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to one of a high priority or a low priority. 

(Previously Presented) The UE of claim 9, wherein the transceiver is configured to:
receive, from the BS, first DL data and second DL data; 
receive, from the BS, an indication that feedback for the first and second DL data belongs to the first HARQ-ACK codebook; and
transmit a first HARQ-ACK bit corresponding to the first DL data and transmit a second HARQ-ACK bit corresponding to the second DL data, wherein the first HARQ-ACK includes the first HARQ-ACK bit and the second HARQ-ACK bit.

(Currently Amended) The UE of claim 9, wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to a first priority;
the transceiver is further configured to:
receive, from the BS, a third configuration for a second HARQ-ACK codebook, wherein the third configuration indicates that a second duration associated with the second HARQ-ACK codebook is slot-based and that the second HARQ-ACK codebook corresponds to a second priority different from the first priority;
receive, from the BS, a first indication that the first UCI corresponds to the first priority and a second indication that second UCI corresponds to the second priority, wherein the second UCI includes second CSI or a second SR;
receive, from the BS, second scheduling information for transmitting a second HARQ-ACK and the second UCI during a second time period; and
transmit, to the BS, the second HARQ-ACK and the second UCI during the second time period based on the second scheduling information, wherein the second HARQ-ACK is based on the second HARQ-ACK codebook

(Canceled) 

(Currently Amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
code for causing a user equipment (UE) to receive, from a base station (BS), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
code for causing the UE to receive from the BS, first scheduling information for transmitting a first HARQ-ACK and first uplink control information (UCI) during a time period, the first UCI including channel state information (CSI) or a scheduling request (SR), wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; 
code for causing the UE to determine that the first UCI and [[a]] the first HARQ-ACK codebook have a common priority, wherein the first HARQ-ACK is being based on the first HARQ-ACK codebook; and
code for causing the UE to transmit the first HARQ-ACK and the first UCI within a first sub-slot during the time period based on:
the first scheduling information; and
the first UCI and the first HARQ-ACK codebook having the common priority.

(Canceled)
 
(Canceled)

(Currently Amended) A method of wireless communication, comprising:
transmitting, by a base station (BS) to a user equipment (UE), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
transmitting, by the BS to the UE, first scheduling information for transmitting a first HARQ-ACK and first uplink control information (UCI) during a time period, the first UCI including channel state information (CSI) or a scheduling request (SR), and the first HARQ-ACK and the first UCI having a common priority, wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; and
receiving, by the BS from the UE, the first HARQ-ACK and the first UCI in a first sub-slot based on the first scheduling information and the first HARQ-ACK codebook.

(Canceled) 

(Canceled) 

(Canceled)
 
(Previously Presented) The method of claim 19, wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to one of a high priority or a low priority. 

(Previously Presented) The method of claim 19, further comprising:
transmitting, by the BS to the UE, first DL data and second DL data; and
transmitting, by the BS to the UE, an indication that feedback for the first and second DL data belongs to the first HARQ-ACK codebook, 
wherein receiving the first HARQ-ACK includes receiving a first HARQ-ACK bit corresponding to the first DL data and receiving a second HARQ-ACK bit corresponding to the second DL data.

(Currently Amended) The method of claim 19, comprising:
transmitting, by the BS to the UE, a third configuration for a second HARQ-ACK codebook, the first configuration indicating that the first HARQ-ACK codebook corresponds to a first priority, and the third configuration indicating that a second duration associated with the second HARQ-ACK codebook is slot-based and that the second HARQ-ACK codebook corresponds to a second priority different from the first priority; 
transmitting, by the BS to the UE, a first indication that the first UCI corresponds to the first priority and a second indication that second UCI corresponds to the second priority, the second UCI including second CSI or a second SR;
transmitting, by the BS to the UE, second scheduling information for transmitting a second HARQ-ACK and the second UCI during a second time period; and
receiving, by the BS from the UE, the second HARQ-ACK and the second UCI during the second time period based on the second scheduling information, the second HARQ-ACK being based on the second HARQ-ACK codebook

(Canceled) 

(Currently Amended) A base station, comprising:
a transceiver configured to:
transmit, to a user equipment (UE), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
transmit, to the UE, first scheduling information for transmitting a first HARQ-ACK and first uplink control information (UCI) during a time period, the first UCI including channel state information (CSI) or a scheduling request (SR), and the first HARQ-ACK and the first UCI having a common priority, wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; and
receive, from the UE, the first HARQ-ACK and the first UCI in a first sub-slot based on the first scheduling information and the first HARQ-ACK codebook.

(Canceled) 

(Canceled) 

(Previously Presented) The base station of claim 27, wherein the first configuration indicates that the first HARQ-ACK codebook corresponds to one of a high priority or a low priority. 

(Previously Presented) The base station of claim 27, wherein the transceiver is further configured to:
transmit, to the UE, first DL data and second DL data; 
transmit, to the UE, an indication that feedback for the first and second DL data belongs to the first HARQ-ACK codebook; and
receive the first HARQ-ACK by receiving a first HARQ-ACK bit corresponding to the first DL data and receive a second HARQ-ACK bit corresponding to the second DL data.

(Currently Amended) The base station of claim 27, wherein the transceiver is configured to:
transmit, to the UE, a third configuration for a second HARQ-ACK codebook, the first configuration indicating [[th]] the first HARQ-ACK codebook corresponds to a first priority, and the third configuration indicating that a second duration associated with the second HARQ-ACK codebook is slot-based and that the second HARQ-ACK codebook corresponds to a second priority different from the first priority; 
transmit, to the UE, a first indication that the first UCI corresponds to the first priority and a second indication that second UCI corresponds to the second priority, the second UCI including second CSI or a second SR;
transmit, to the UE, second scheduling information for transmitting a second HARQ-ACK and the second UCI during a second time period; and
receive, from the UE, the second HARQ-ACK and the second UCI during the second time period based on the second scheduling information, the second HARQ-ACK being based on the second HARQ-ACK codebook

(Canceled) 

(Currently Amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
code for causing a base station (BS) to transmit to a user equipment (UE), a first configuration for a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook;
code for causing the BS to transmit to the UE, first scheduling information for transmitting a HARQ-ACK and first uplink control information (UCI) during a time period, the first UCI including channel state information (CSI) or a scheduling request (SR), and the first HARQ-ACK and the first UCI having a common priority, wherein the first configuration indicates that a duration associated with the first HARQ-ACK codebook is sub-slot-based, and wherein a second configuration indicates that a duration associated with the first UCI is slot-based; and
code for causing the BS to receive from the UE, the first HARQ-ACK and the first UCI in a first sub-slot based on the first scheduling information and the first HARQ-ACK codebook.

(Canceled) 

(Previously Presented) The method of claim 1, further comprising:
determining, by the UE, that the first HARQ-ACK collides with the first UCI, and
wherein the transmitting the first HARQ-ACK and the first UCI comprises transmitting the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.

(Previously Presented) The UE of claim 9, wherein the processor is further configured to: 
determine that the first HARQ-ACK collides with the first UCI, and
wherein the transceiver configured to transmit the first HARQ-ACK and the first UCI comprises the transceiver configured to transmit the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.

(Previously Presented) The non-transitory computer-readable medium of claim 16, further comprising code for causing the UE to determine that the first HARQ-ACK collides with the first UCI, and
wherein the code for causing the UE to transmit the first HARQ-ACK and the first UCI comprises code for causing the UE to transmit the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.

(Currently Amended) The method of claim 19, wherein the first scheduling information indicates that the first HARQ-ACK collides with the first UCI, and
wherein the receiving the first HARQ-ACK and the first UCI comprises receiving the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.

(Currently Amended) The BS of claim 27, wherein the first scheduling information indicates that the first HARQ-ACK collides with the first UCI, and
wherein the transceiver configured to receive the first HARQ-ACK and the first UCI comprises the transceiver configured to receive the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.

(Currently Amended) The non-transitory computer-readable medium of claim 34, wherein the first scheduling information indicates that the first HARQ-ACK collides with the first UCI, and
wherein the code for causing the BS to receive the first HARQ-ACK and the first UCI comprises code for causing the BS to receive the first HARQ-ACK multiplexed with the first UCI based on the first HARQ-ACK colliding with the first UCI.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472